DETAILED ACTION
		Application No. 17/393,185 filed on 08/03/2021 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of patent No. 11,113,354 B2.  Claims 1-19 of patent No. 11,113,354 B2 (i.e., acquiring region identifier information of a geographic region; acquiring an attribute evaluation tag of the geographic region by a user whose geographic position is in the geographic region and a time identifier of the attribute evaluation tag, integrating the region identifier information, the attribute evaluation tag, and the time identifier thereof into a region tag of the geographic region;
 clustering one or more region tags to generate a region time period tag of the geographic region for a time period based on that each of the one or more region tags comprises the region identifier information of the geographic region and a time identifier within the time period, wherein the region time period tag of the geographic region for the time period corresponds to a function attribute of the geographic region for the time period; and outputting one or more region time period tags of the geographic region for one or more time periods, respectively) contain almost similar element (i.e., acquiring region identifier information of a geographic region; acquiring an attribute evaluation tag of the geographic region by a user whose geographic position is in the geographic region and a time identifier of the attribute evaluation tag; integrating the region identifier information, the attribute evaluation tag, and the time identifier thereof into a region tag of the geographic region; clustering one or more region tags to generate a region time period tag of the geographic region for a time period based on that each of the one or more region tags comprises the region identifier information of the geographic region and a time identifier within the time period, wherein the region time period tag of the geographic region for the time period corresponds to a function attribute of the geographic region for the time period; and outputting one or more region time period tags of the geographic region for one or more time periods, respectively) of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boyns et al (US 2010/0076968 A1) in view of Takaoka et al (US 2011/0022982 A1) in view of Johnson et al (US 8,861,804 B1).

 	As per claim 1, Boyns teaches a method for managing a region tag, comprising: acquiring region identifier information of a geographic region (para. [0003], e.g., A geographic data tag ("geotag") can be a type of tag that incorporates a geographic location); acquiring an attribute evaluation tag of the geographic region by a user whose geographic position is in the geographic region and a time identifier of the attribute evaluation tag and integrating the region identifier information, the attribute evaluation tag, and the time identifier thereof into a region tag of the geographic region (para. [0051], e.g., geotag inputs include information inputted by the user for the associated geographic location. Attributes included in set of geotag inputs can also include the user's name, a time when the user visited the geographic location and a time duration of the user's visit to the associated geographic location); 
and outputting one or more region time period tags of the geographic region for one or more time periods, respectively ([0061], e.g., identifying which locations within profiled region 110 have been visited or rated by users within a predetermined period of time, such as the last week, last month, Day of week, month of year, holiday, or other information can also be used to inform the analysis of collective user positions).  
Boyns does not explicitly teach clustering one or more region tags to generate a region time period tag of the geographic region for a time period. 
However, Takaoka teaches clustering one or more region tags to generate a region time period tag of the geographic region for a time period ([0143]-[0144], e.g.,  an image group in which image files are collected based on the GPS information, an area name/ region tags of an area specified by the GPS information, the creation date and time is information/time period tag indicating the date and time when the related image group was created). Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Takaoka with the teachings of Boyns in order for enabling a system for creating a time information when the image group is created in efficient manner (Takaoka). 
Boyns and Takaoka do not explicitly teach based on that each of the one or more region tags comprises the region identifier information of the geographic region and a time identifier within the time period, wherein the region time period tag of the geographic region for the time period corresponds to a function attribute of the geographic region for the time period.
Johnson teaches the one or more region tags comprises the region identifier information of the geographic region and a time identifier within the time period, wherein the region time period tag of the geographic region for the time period corresponds to a function attribute of the geographic region for the time period (col.13, lines 22-48, e.g., clustering all images from a period of unusually high activity into a single location group as such images are likely to correspond to a particular location, each time a photo is tagged, a user takes a photo with a location aware device at 9 am and the second photo is taken at 9:30 am); 
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Johnson with the teachings of Boyns and Takaoka in order for automatically adjusts the enhancement settings for a cluster of similar images and thus greatly improves accuracy of the face match suggestions presented to the user (Johnson).

 	As per claim 2, wherein the acquiring an attribute evaluation tag of the geographic region by a user whose geographic position is in the geographic region and a time identifier of the attribute evaluation tag comprises: acquiring social media data information of the user whose geographic position is in the geographic region; and obtaining, from the social media data information, evaluation information by the user of a function attribute of the geographic region, using the evaluation information as the attribute evaluation tag of the geographic region, obtaining a time of the attribute evaluation tag from the social media data information, and using the time as the time identifier (see col.7, lines 22-67, col.13, lines 22-48, col.15, lines 52-67, Johnson).  

 	As per claim 3, after the acquiring an attribute evaluation tag of the geographic region by a user whose geographic position is in the geographic region and a time identifier of the attribute evaluation tag, further comprising: classifying attribute evaluation tags of the geographic region into at least one tag class and normalizing attribute evaluation tags in each of the at least one tag class (col.9, lines 59-67, e.g., a photo contains a first face determined to be an 80% match for Sawyer and a 20% match for Jasper as well as a second face determined to be a 60% match for Sawyer and a 50% match for Jasper, logic engine will first select the 80% match and tag the first face as corresponding to Sawyer, so the second face is tagged as corresponding to Jasper, Johnson).  

Regarding claims 17, 20, claims 17, 20 are rejected for substantially the same reason as Claim 1 above.

Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boyns et al (US 2010/0076968 A1) in view of Takaoka et al (US 2011/0022982 A1) in view of Johnson et al (US 8,861,804 B1) further in view of Buchmueller et al (US 2012/0323931 A1).

 	As per claim 4, Boyns, Takaoka and Johnson do not explicitly teach further comprising: scoring the attribute evaluation tag to obtain a score of the attribute evaluation tag, wherein the score of the attribute evaluation tag comprises a ratio of a number of the attribute evaluation tag to a total number of all attribute evaluation tags.  
However, Buchmueller teaches scoring the attribute evaluation tag to obtain a score of the attribute evaluation tag, wherein the score of the attribute evaluation tag comprises a ratio of a number of the attribute evaluation tag to a total number of all attribute evaluation tags ([0019]-[0023], e.g., determine a ranking value associated with a tag based on a local tag occurrence's first derivation (e.g., as a ratio of a relative frequency of the tag in a first geographic area and a relative frequency of the tag in a second geographic area associated with a larger hierarchical geographic scope) multiplied by a tag density in an associated local geographic area, a local relevance score S.sub.X.sub.A may correspond to the ratio of the relative frequency of tag X in area A, indicated as f.sub.X.sub.A, and the relative frequency of tag X in area A+).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Buchmueller with the teachings of Boyns, Takaoka and Johnson in order for a search of a database may be initiated based on the request geographic location and the request geographic scope. A list of one or more tags associated with the request geographic location may be received, ordered based on relevance within the request geographic scope (Buchmueller).

 	As per claim 5, further comprising scoring the attribute evaluation tag to obtain a score of the attribute evaluation tag by: counting a number of attribute evaluation tags of the geographic region; and calculating, according to the number of attribute evaluation tags, an occupancy rate of the attribute evaluation tag in the attribute evaluation tags of the geographic region, and using the occupancy rate as the score of the attribute evaluation tag ([0019]-[0024], [0026]-[0028], [0066], [0081], Buchmueller).  

 	As per claim 6, after the acquiring an attribute evaluation tag of the geographic region by a user whose geographic position is in the geographic region and a time identifier of the attribute evaluation tag, further comprising: selecting at least one attribute evaluation tag with a highest score as the attribute evaluation tag of the geographic region ([0019]-[0024], [0026]-[0028], [0066], [0081], [0139]-[0142], Buchmueller).  

Claim 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boyns et al (US 2010/0076968 A1) in view of Takaoka et al (US 2011/0022982 A1) in view of Johnson et al (US 8,861,804 B1) Marti et al (US 2016/0029176 A1).

 	As per claim  7, after the acquiring an attribute evaluation tag of the geographic region by a user whose geographic position is in the geographic region and a time identifier of the attribute evaluation tag, further comprising: scoring the attribute evaluation tag to obtain a score of the attribute evaluation tag ([0019]-[0024], [0026]-[0028], [0066], [0081], Buchmueller); Boyns, Takaoka and Johnson do not explicitly teach separately determining whether a score of each attribute evaluation tag of the geographic region is lower than a preset threshold; in response to determining that a score of an attribute evaluation tag of the geographic region is lower than the preset threshold, eliminating the attribute evaluation tag from attribute evaluation tags of the geographic region; and in response to determining that a score of an attribute evaluation tag of the geographic region is not lower than the preset threshold, using the attribute evaluation tag as the attribute evaluation tag of the geographic region.  
However, Marti teaches separately determining whether a score of each attribute evaluation tag of the geographic region is lower than a preset threshold; in response to determining that a score of an attribute evaluation tag of the geographic region is lower than the preset threshold, eliminating the attribute evaluation tag from attribute evaluation tags of the geographic region; and in response to determining that a score of an attribute evaluation tag of the geographic region is not lower than the preset threshold, using the attribute evaluation tag as the attribute evaluation tag of the geographic region (para. [0037], [0084], e.g., comparing the confidence value against a threshold value and determining that the confidence value exceeds the threshold value, tags associated with an application type, location and time, but a counter assigned to the combination of concept tags subsequently has a value less than the threshold for some interval of time, the previously identified relationship between concept tags can be removed);
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Marti with the teachings of Boyns, Takaoka and Johnson in order for identifying a type of application by parsing description of application and a location of mobile device is determined. An affinity model is generated that associates type of application with a location in efficiently manner (Marti).

 	As per claim 8, wherein the integrating the region identifier information, the attribute evaluation tag, and the time identifier thereof into a region tag of the geographic region comprises: separately determining whether each attribute evaluation tag of the geographic region has a respective time identifier; in response to determining that an attribute evaluation tag of the geographic region has a respective time identifier, integrating the attribute evaluation tag, the respective time identifier thereof, and the region identifier information into a database, and generating the region tag of the geographic region (see rejection of claim 1 and claim 7 above); and in response to determining that an attribute evaluation tag of the geographic region does not have a respective time identifier, eliminating the attribute evaluation tag from attribute evaluation tags of the geographic region (para. [0084], [0087]-[0088], e.g., concept tags can be reset on a periodic basis (e.g., every day, week, month, etc.). Similarly, counters including low values can be periodically removed since a low counter value may suggest a low likelihood of a relationship
between the associated concept tags, mobile device is provided concept tags corresponding to the type of the application, the first location, and the first time, Marti).  

 	As per claim 9, wherein in response to determining that an attribute evaluation tag of the geographic region has a respective time identifier, the integrating the attribute evaluation tag, the respective time identifier thereof, and the region identifier information into a database comprises: writing a data combination of the attribute evaluation tag, the respective time identifier thereof, and the region identifier information as a data record into a data table of the database, to serve as the region tag of the geographic region; wherein, a primary key in the data table is the region identifier information (see rejection clams 1 and 8 above further see [0033], Marti).  

 	As per claim 10, after the integrating the region identifier information, the attribute evaluation tag, and the time identifier thereof into a region tag of the geographic region, further comprising: counting a number of region tags of the geographic region; and calculating, according to the number of region tags, an occupancy rate of each region tag in the region tags of the geographic region (para. [0039], [0083]- [0084], e.g., a counter assigned to the association of the concept tag corresponding to the type of the application with the concept tag corresponding to the first location , relationship between concept tags corresponding to an application type, location, the value (i.e. number of counts) of a counter assigned to a particular combination of concept tags can be normalized, a counter value can be compared to the total number of times an associated application of the given type was utilized. Once a relationship between concept tags associated with an application type, location, and/or time is confirmed, content related to the application type can be provided, Marti).  

 	As per claim 11, after the integrating the region identifier information, the attribute evaluation tag, and the time identifier thereof into a region tag of the geographic region, further comprising: separately determining whether the occupancy rate of each region tag of the geographic region is higher than a preset threshold; in response to determining that an occupancy rate of a region tag of the geographic region is higher than the preset threshold, maintaining the region tag as the region tag of the geographic region; and in response to determining that an occupancy rate of a region tag of the geographic region is not higher than the preset threshold, eliminating the region tag from the region tags of the geographic region (para. [0037]- [0039], [O083]- [0084], Marti).  



Allowable Subject Matter

Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 13-16 dependent from claim 12 and also objected as allowable subject matter.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166